Citation Nr: 0731106	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-33 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.

2.  What evaluation is warranted for diabetes mellitus with 
erectile dysfunction and beginning peripheral neuropathy of 
the extremities from July 16, 2002?

3.  What evaluation is warranted for erectile dysfunction 
from July 16, 2002?

4.  What evaluation is warranted for peripheral neuropathy of 
the extremities from July 16, 2002?


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the United 
States Department of Veterans Affairs (VA) which granted 
entitlement to service connection for diabetes mellitus with 
erectile dysfunction and beginning peripheral neuropathy of 
the extremities, and assigned an initial 20 percent 
disability rating effective from July 16, 2002.   

In October 2005 the veteran was scheduled for a hearing 
before a Veterans Law Judge sitting at the RO. He cancelled 
this hearing and was rescheduled for a hearing in December 
2005 but failed to report for this hearing. His request for a 
Board hearing is considered withdrawn. 38 C.F.R. § 20.704(d) 
(2006).

The Board notes that the issue presented to the Board has 
been characterized as diabetes mellitus with erectile 
dysfunction and beginning peripheral neuropathy of the 
extremities. The RO has not previously considered the 
intertwined issue of erectile dysfunction and entitlement to 
SMC based on loss of use of a creative organ.  In addition, 
as erectile dysfunction and peripheral neuropathy of the 
extremities each have there own unique rating criteria, the 
Board has recharacterized the issues as shown on the title 
page. 

As the veteran has perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
has characterized the issues in accordance with the decision 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals 
from original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of 
compensation.

The veteran has raised the issues of entitlement to an 
increased evaluation for PTSD, and service connection for 
allergies. These issues are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate consideration.  

Consideration of what evaluations are warranted for erectile 
dysfunction and peripheral neuropathy of the extremities from 
July 16, 2002 are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The veteran is service-connected for erectile 
dysfunction.

2. The veteran's erectile dysfunction results in the loss of 
use of his penis as a creative organ.

3.  The veteran's diabetes does not require a regulation of 
activities.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on 
loss of use of a creative organ are met. 38 U.S.C.A. §§ 
1114(k), 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.156 (a), 3.350(a) (2006).

2.  The criteria for the assignment of an evaluation in 
excess of 20 percent for diabetes mellitus for any period 
since July 16, 2002, have not been met. 38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 
4.7, 4.119; Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in August 2003 of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.   VA has fulfilled its duty 
to assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession.  
While notice was not provided explaining how a disability 
rating and an effective date is assigned any questions 
regarding those matters are moot in light of the decision 
below.  While the appellant may not have received full notice 
prior to the initial decision, after pertinent notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence. In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

Analysis

The veteran and his representative contend that the 
claimant's diabetes mellitus warrants the assignment of a 
higher initial rating.  It is requested that the veteran 
be afforded the benefit of the doubt.

A. Loss of use of a creative organ

The record raises the issue of the veteran's entitlement to 
SMC based upon loss of use of a creative organ. The Board 
notes that the September 2003 rating decision while granting 
service connection for diabetes mellitus with erectile 
dysfunction and beginning peripheral neuropathy of the 
extremities failed to address the issue of SMC.

Erectile dysfunction is generally described as impotence and 
rated as loss of erectile power. See 38 C.F.R. §§ 4.115b, 
Diagnostic Code 7522 (2006). The diagnostic code mandates 
review of disabilities rated under that code for entitlement 
to SMC, 38 C.F.R. § 3.350.  In relevant part, 38 C.F.R. § 
3.350(a)(1)(i) provides that "[l]oss of a creative organ will 
be shown by acquired absence of one or both testicles (other 
than undescended testicles) or ovaries or other creative 
organ."

Under 38 U.S.C.A. § 1114(k), if a veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs, he shall 
receive a rate of compensation as set by statute, independent 
of any other compensation based upon service connection.

The claims folder contains medical records including VAMC 
medical records noting use of Viagra. On VA examination in 
August 2003, the veteran noted suffering from erectile 
dysfunction for 6-7 years. He reportedly tried Viagra which 
did not help. The examiner diagnosed erectile dysfunction.

There are two material questions in this case. First, whether 
the penis is an "other creative organ" within the meaning of 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(1)(i) (2006)? 
Second, if so, is erectile dysfunction such a loss of use? 
The penis is not specifically named among the organs listed 
in the regulation implementing SMC for loss of a creative 
organ. 38 C.F.R. § 3.350 (a)(1) (2006). However, the 
regulation refers to "other" creative organs than those 
listed, thus it is not an exclusive list.

The penis is defined, in part, as "the male organ of 
copulation." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1252 
(27th Ed. 1988). The various organs in a male that are 
concerned with reproduction include the testis, epididymis, 
ductus deferens, seminal vesicle, ejaculatory duct, prostate, 
bulbourethral gland, and penis. Id. at 1189 (definition of 
"organa genitale masculina interna").

Given this statutory and regulatory background, and the fact 
that there are no specific provisions mandating otherwise, 
the Board finds that the penis is a creative organ under the 
provisions of 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a). 
Boyer v. West, 210 F.3d 1351 (Fed.Cir. 2000) (observing that 
where there is ambiguity in a veteran's - related statute 
interpretive doubt is to be resolved in the veteran's favor, 
in the absence of a clear, contrary meaning of the 
provision.).

Applying the law and regulation governing SMC for loss of use 
of a creative organ to the facts in this case, the reasonable 
conclusion is that the veteran is entitled to SMC for loss of 
use of a creative organ. 38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a).

B.  What evaluation is warranted for diabetes mellitus from 
July 16, 2002?

As service connection has already been established, it is the 
level of disability that is of concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). Still, each disability must be viewed in 
relation to its history, so examination reports and treatment 
records dating back at least to the date of the claim are 
considered. 38 C.F.R. § 4.1.  However, in cases in which a 
claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  
Fenderson.  

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

The veteran's diabetes is currently rated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  
This Code warrants a 20 percent rating when insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet are required. A 40 percent rating requires insulin, 
restricted diet, and the regulation of activities.

An August 2003 VA examination stated that the veteran was 
diagnosed with diabetes since 1991. He was following a 
restricted 1800 calorie diet.  He did not use insulin and his 
current medications were Glucophage, Glucotrol, and Zocor.  
He was diagnosed with non-insulin dependent diabetes.  The 
examiner did not report any finding pertaining to how 
diabetes restricted the veteran's activities.  However, he 
noted that the veteran walked two miles a day without any 
problems.

In a June 2004 letter the veteran noted that he deserved an 
increased rating for diabetes as he was now taking shots of 
insulin.  
 
A February 2005 VAMC clinical note indicated the veteran was 
taking insulin and feeling better.  However he complained 
that could not play softball like he used to.  The notation 
also noted that he coached softball.

The Board notes that the use of insulin is already 
contemplated in the 20 percent rating.  There is no evidence 
that the veteran has to restrict his activities because of 
diabetes. In fact in a June 2005 VA PTSD examination as well 
as other evidence of record it has been noted that the 
veteran has been regularly coaching softball for many years 
and continues to play softball himself.  There is no evidence 
to suggest that the veteran is required to restrict his 
activities as a result of his diabetes.  As this is a 
requirement for the next higher evaluation under Diagnostic 
Code 7913, the Board finds that the preponderance of the 
evidence of record is against entitlement to an increased 
initial rating.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Special monthly compensation for loss of use of a creative is 
granted, subject to the regulations governing payment of 
monetary benefits.

An increased rating for diabetes mellitus from July 16, 2002, 
is denied. 


REMAND

As noted in the introduction above, the Board has separated 
the three disabilities included in the initial grant of 
service connection.  As to the current claim for an increased 
initial rating for diabetes mellitus, erectile dysfunction, 
and beginning peripheral neuropathy of the extremities has 
been split into three separate ratings, the total disability 
could be higher than the 20 percent rating that was in effect 
since July 16, 2002. 

The last VA examination was completed in August 2003.  The 
record does not reveal that the veteran has been afforded VA 
peripheral neuropathy or urological examinations. Hence, 
competent medical evidence is required to determine the 
degree of symptomatology attributable to the separately 
evaluated peripheral neuropathy and erectile dysfunction 
disorders. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (when the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions). 

There is nothing in the record which adequately describes the 
current nature and extent of the veteran's disorders. Such a 
description is necessary for proper and fair adjudication of 
the veteran's claims for increased initial disability 
ratings. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(the duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran notice 
under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007) and 38 C.F.R. § 3.159(b) 
(2006), that includes an explanation as 
to the information or evidence needed to 
establish an effective date for the 
claims on appeal. Dingess v. Nicholson, 
19 Vet. App. 473, 497 (2006). The notice 
should, among other things, invite the 
veteran to submit any additional evidence 
or argument he has in his possession that 
may further his claims.

2. The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records dating since July 2003 which are 
pertinent to his claims of entitlement to 
higher initial ratings for erectile 
dysfunction, and peripheral neuropathy of 
the extremities. With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the appellant. If the RO is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
and ask them to provide a copy of the 
outstanding medical records. If any 
identified Federal records are not 
secured the RO must prepare a written 
memorandum explaining what efforts have 
been undertaken to secure the records in 
question, and why further efforts would 
be futile.

3. After associating with the record all 
evidence obtained in connection with the 
above development, the RO should make 
arrangements with a VA medical facility 
for the veteran to be afforded a VA 
neurological examination to determine the 
nature and extent of any peripheral 
neuropathy affecting any extremity. Send 
the claim folders to the examiner for 
review in conjunction with the 
examination. All indicated tests and 
studies as deemed appropriate by the 
examiner and as indicated in the latest 
AMIE worksheet for rating peripheral 
neuropathy must be accomplished and all 
clinical findings should be reported in 
detail. The rationale for all opinions 
expressed should be provided.

4. The RO should also make arrangements 
with a VA medical facility for the 
veteran to be afforded a urological VA 
examination to evaluate the nature and 
extent of his erectile dysfunction. Send 
the claim folders to the examiner for 
review in conjunction with the 
examination. All indicated tests and 
studies as deemed appropriate by the 
examiner and as indicated in the latest 
AMIE worksheet for rating this disorder 
must be accomplished and all clinical 
findings should be reported in detail.  
The rationale for all opinions expressed 
should be provided.

5. After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND. If any of the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

6. Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues. If the 
appeal is denied in any part, the veteran 
and his representative should be provided 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002& Supp. 2007) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision. The RO should consider whether 
"staged" ratings are appropriate in light 
of Fenderson. They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


 

____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


